     Case 2:19-cv-00902-WBS-DMC Document 63 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL HARPER, et al.,                           No. 2:19-CV-0902-WBS-DMC
12                       Plaintiffs,
13           v.                                        ORDER
14    CHARTER COMMUNICATIONS, LLC,
      et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, brings this civil action. On

19   May 13, 2020, the Chief District Judge issued General Order 618 in light of the COVID-19 virus

20   outbreak. That order provides in relevant part:

21                          All of the court’s civil matters will continue to be decided on the
                    papers, or if the assigned Judge believes a hearing is necessary, the
22                  hearing will be held by telephone or videoconference. This applies to all
                    matters including motion hearings, case management conferences, pretrial
23                  conferences, and settlement conferences.
24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-00902-WBS-DMC Document 63 Filed 05/29/20 Page 2 of 2

 1   Pursuant to General Order 618, the hearing on plaintiffs’ motion to compel, ECF No. 62, set for

 2   June 3, 2020, before the undersigned in Redding, California, is hereby vacated and the matter will

 3   be decided on the papers without oral argument.

 4                  IT IS SO ORDERED.

 5

 6   Dated: May 28, 2020
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
